                                         Case 4:17-cv-05783-HSG Document 431 Filed 10/20/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STATE OF CALIFORNIA, et al.,                       Case No. 17-cv-05783-HSG
                                   8                    Plaintiffs,                         SCHEDULING ORDER REGARDING
                                                                                            SUPPLEMENTAL BRIEFING
                                   9             v.

                                  10     HEALTH AND HUMAN SERVICES, et
                                         al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On July 8, 2020, the Supreme Court issued its decision in Little Sisters of the Poor v.

                                  14   Pennsylvania and Trump v. Pennsylvania, 2020 WL 3808424, Case Nos. 19-431, 19-454 (S. Ct.

                                  15   July 8, 2020). On July 9, 2020, the Supreme Court granted the petitions for certiorari in this case,

                                  16   vacated the judgment, and remanded the case to the United States Court of Appeals for the Ninth

                                  17   Circuit for further proceedings. And on October 8, 2020, the Ninth Circuit vacated the

                                  18   preliminary injunction and remanded the case. In light of these developments, the parties have

                                  19   requested supplemental briefing addressing the import of the Supreme Court’s decision and its

                                  20   impact on Plaintiffs’ claims and the pending dispositive motions before this Court. Having

                                  21   considered the parties’ proposal, see Dkt. No. 430, the Court SETS the following deadlines

                                  22   pursuant to Federal Rule of Civil Procedure 16 and Civil Local Rule 16-10:

                                  23
                                                                   Event                                 Deadline
                                  24           Plaintiffs’ Supplemental Brief (20 pages total) November 4, 2020
                                  25           Defendants’ and Intervenor-Defendants’            November 25, 2020
                                               Supplemental Briefs (20 pages per party)
                                  26
                                               Plaintiffs’ Reply Brief (10 pages total)          December 4, 2020
                                  27
                                               Hearing on Supplemental Briefing                  December 16, 2020, at 2:00 p.m.
                                  28
                                         Case 4:17-cv-05783-HSG Document 431 Filed 10/20/20 Page 2 of 2




                                   1          These dates may only be altered by order of the Court and only upon a showing of good

                                   2   cause. The parties are directed to review and comply with this Court’s standing orders.

                                   3          IT IS SO ORDERED.

                                   4   Dated: 10/20/2020

                                   5                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   6                                                  United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
